DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method of quenching a metal extrusion, classified in 148/714.
II. Claims 6-10, drawn to a quenching system classified in 266/113.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the claimed device can practice materially different processes such as: perform quenching on nonmetal extrusions and/or quench at a common rate throughout the quench process and/or regardless of the critical temperature. Note that the material or article worked upon does not limit the patentability of apparatus claims (MPEP2115).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The two groups have separate classifications, and the search for the method is not required to search the system.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Charles Burpee (Reg. no. 29776) on April 13, 2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "relatively gently”, “relatively aggressively”, and “relatively quickly" in claim 1 are relative terms which renders the claim indefinite.  The term "relatively gently”, “relatively aggressively”, and “relatively quickly" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the serves as a basis for "relatively gently”, “relatively aggressively”, and “relatively quickly" or how gentle, aggressive, or quick in order to be considered relatively gentle, relatively aggressive or relatively quick. Further, it is not clear what is covered by a degree of gentle or aggressive quenching (cooling rate, boiling layer turbulence, quenchant velocity, etc.). For the purposes of applying prior art, the limitations characterizing quenching will be considered met if the quench rate in some portion which may be considered a first zone is greater than the quench rate in some portion which may be considered a second zone.
The limitations “the critical temperature range” and “the pre-critical temperature range” in claim 1 are not clear because within the art of quenching metal extrusions what is considered a “critical” temperature or temperature range differs depending on the reference. For example, Meki (US20020170330) defines a critical temperature on quenching as temperature at which deformation and warpage occur in the cross section due to rapid cooling [0019]. Gupta (US20020017344) defines an upper and lower critical temperature which define a temperature range over which precipitates form on quenching [0023], and Gao (Gao, Meng, et al. "TTP curves and microstructural evolution mechanism after quenching in aluminum alloy 6082." Metallography, Microstructure, and Analysis 1.3 (2012): 165-169) suggests that the critical 
Claim 1 recites the limitation “the pre-critical temperature range of the alloy” in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The term “pre-critical temperature range” is not a term known in the art, and the upper limit of the temperature range over which an object is quenched depends on the temperature at quench 
Claims 2-5 are rejected under 35 USC 112(b) because they depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US20020017344).
Regarding claim 1 Gupta discloses quenching metal (aluminum alloy [0004]). Gupta discloses first quenching in a first zone (second zone 11B Fig. 3, [0055])  relatively gently (the initial step of slow cooling [0053]) when the temperature of the metal extrusion is approximately within the pre-critical temperature range of the alloy (from the solutionizing temperature to Tupper  [0053], [0055], Region A of Fig. 2) of which the metal extrusion is fabricated (paragraph [0016] disclosed that Tupper is an alloy property and is greater than the temperature at which precipitates form). Gupta discloses second and subsequently quenching the metal in a second zone (third zone 11C Fig. 3 [0056]) relatively aggressively and relatively quickly (fast enough to avoid significant precipitation [0019], rapid quenching [0023]) while the temperature of the metal 

    PNG
    media_image1.png
    348
    587
    media_image1.png
    Greyscale

Regarding claim 2 Gupta discloses an embodiment in which the quenching nozzles in the first region (which Gupta identifies as the second region 11B Fig. 3) are supplied with progressively lower quenchant temperatures [0053], [0055]. As the nozzles are shown to be discrete quenchant suppliers which thereby define a subzone of the quench zone 11B (15 Fig. 3) Gupta subdivides the first zone into a plurality of subzones wherein: the first zone comprises 
Regarding claim 3 the nozzles which vary temperature thereby selectively applying quenching [0053] must be turned on in order to supply the quenchant. Note that claim 3 requires only turning quenching on “or” off.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US20020017344) as applied to claims 1 and 3 above and further in view of Bekki (US20010006607).
Regarding claims 4 and 5, Gupta discloses using mist (water droplets mixed with air) in the zone which meets conditions of the second zone [0056], but Gupta uses air to quench in the first quenching zones [0053], [0055].
Bekki teaches a process for producing an aluminum alloy [0019]. Bekki identifies air as a potential quenchant, but teaches that water mist is preferable in view of the cooling capability and the cost, and that it is effective to cool the extruded aluminum alloy itself immediately after the extrusion exit (first zone), in addition to the outside of the die, due to excellent thermal conductivity of aluminum [0040]. Bekki teaches using the aluminum alloy for automotive structural members [0001].

It would have been obvious for one of ordinary skill in the art to replace the air quenching in the process disclosed by Gupta with the mist quenching which Bekki teaches as preferable in view of the cooling capability and the cost, and that it is effective to cool the extruded aluminum alloy itself immediately after the extrusion exit, in addition to the outside of the die, due to excellent thermal conductivity of aluminum [0040].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hall (Hall, D. D., et al. "Validation of a systematic approach to modeling spray quenching of aluminum alloy extrusions, composites, and continuous castings." Journal of materials engineering and performance 6.1 (1997): 77-92.) which is cited above to support rejections under 35 USC 112(b) discloses that quenching extrusions is expected to be more gentle in a high temperature (film boiling) region than in a lower temperature (transition boiling) region (Spray heat transfer section, Fig. 3). Hall quenches with subzones which must necessarily provide subdivided, selective quenching in different zones by virtue of being discrete quenchant suppliers (Fig. 6a).
US6368430 discloses a process for quenching an extrusion in which a first area is subdivided into a plurality of areas for selective quenching with a quenchant of mist.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736